 Case 1:20-mj-00204-RML Document 13 Filed 05/11/20 Page 1 of 2 PageID #: 59
                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
WK:MJB                                            271 Cadman Plaza East
F. #2020R00151                                    Brooklyn, New York 11201



                                                  May 11, 2020

By ECF and E-mail

The Honorable Cheryl L. Pollak
Chief United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:    United States v. Douglas Ebanks
                     Criminal Docket No. 20-204M

Dear Chief Judge Pollak,

                The government respectfully submits this letter in response to the Court’s May
8, 2020 request that the government file a letter today in this matter. (See ECF Dkt. No. 11).
Following the May 8, 2020 telephonic conference, the government has decided respectfully
to move to dismiss the complaint without prejudice. As discussed during the conference, the
defendant has been indicted by a New York State grand jury and is currently held on
$100,000 bail in the state case. A motion and order dismissing the complaint without
prejudice is attached hereto for the Court’s consideration.

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:              /s/
                                                  Michael J. Bushwack
                                                  Assistant U.S. Attorney
                                                  (718) 254-6454

Attachment

cc:    Clerk of Court (CLP) (by ECF and E-mail)
       Mildred Whalen, Esq. (Attorney for Defendant) (by E-mail)
         Case 1:20-mj-00204-RML Document 13 Filed 05/11/20 Page 2 of 2 PageID #: 60


                              UNITED STATES DISTRICT COURT
                     EASTERN                        DISTRICT OF                         NEW YORK


        UNITED STATES OF AMERICA                                MOTION AND ORDER DISMISSING
                                                                THE COMPLAINT WITHOUT
                      V.                                        PREJUDICE
        DOUGLAS EBANKS

                                                                CASE NUMBER: 20-204M

        MOTION FOR AN ORDER DISMISSING THE COMPLAINT WITHOUT PREJUDICE


     The United States of America hereby moves to dismiss the complaint without prejudice as to the above named
                                                    Midlred Whalen, Esq.
defendant. Counsel for defendant (where applicable),_____________________________,      does not oppose this motion.


         Defendant   is in custody and should be released.
         Defendant   is incarcerated on another matter and should not be released
         Defendant   is not in custody and was released on a bond not secured with property.
         Defendant   is not in custody and was released on a bond secured with property.
         Defendant   is not in custody and is not released on a bond.

May 11, 2020
Date                                                    ASSISTANT U.S. ATTORNEY Michael J. Bushwack

                     ORDER DISMISSING THE COMPLAINT WITHOUT PREJUDICE

     The United States having moved to dismiss the complaint without prejudice and there being no opposition,
the motion to dismiss the complaint without prejudice is granted and any outstanding underlying warrants are
hereby vacated.
      The United States must cooperate with defendant or his counsel in promptly executing all
documents necessary to vacate any liens recorded against property and sureties securing the bond.
       SO ORDERED.



Date                                                       UNITED STATES MAGISTRATE JUDGE
                                                           HON. CHERYL L. POLLAK

TO: THE UNITED STATES MARSHAL FOR THE EASTERN DISTRICT OF NEW YORK
  It is further Ordered that the United States Marshals Service for the Eastern District of New York
   release the above named defendant.
 It is further Ordered that the United States Marshals Service for the Eastern District of New York not
  release the above named defendant since he is incarcerated on another matter.




Date                                                       UNITED STATES MAGISTRATE JUDGE
                                                           HON. CHERYL L. POLLAK
